Fuller, P. J.,
(dissenting). At page 817, 17 Enc. Pl. & Prac., the prevailing doctrine is concisely stated thus: “A receiver may *625not generally sue in his own name in a foreign state, even though authorized by statute or order of court where he was appointed, since such laws or orders relate to the remedy, merely, and the law of the forum governs.” After elucidating most instructively the nature and extent of a receiver’s title and want of authority to maintain an action for the recovery of property situated in another state, Mr. Justice Wayne, speaking for the supreme court of the United States, says: “Our industry has been taxed unsuccessfully to find a case in which a receiver has been permitted to sue in a foreign jurisdiction for the property of a debtor.” Booth v. Clark, 17 How. 322, 15 L. Ed. 164. Obviously the order by which respondent was appointed and authorized to gather the corporate property has no rorce beyond the jurisdiction of the court in which the action was tried, and, as a matter of legal right, such officer is entitled to no recognition by the courts of this state. Rhawn v. Pearce, 110 Ill. 350, 51 Am. Rep. 691; Brady v. Connelly, 52 Mo. 19; Filkins v. Nunnemacher, 81 Wis. 91, 51 N. W. 79; Hazard v. Durant (C. C.) 19 Fed. 471; Catlin v. Silver-Plate Co., 123 Ind. 477, 24 N. E. 250, 8 L. R. A. 62. As an exception to the general rule that a receiver lias no extraterritorial power, some modern authorities, in recognition of the principles of judicial comity between states, warrant a receiver in bringing an action in á foreign jurisdiction when the rights of its own citizens are not injuriously affected thereby, or when the defendant was a party to the action creating the receivership, but such is not this case. Boulware v. Davis, 90 Ala. 207, 8 South, 84, 9 L. R. A. 601; Weil v. Bank, 76 Mo. App. 34; Willitts v. Waite, 25 N. Y. 577; McClure v. Campbell, 71 Wis. 350; 37 N. W. 343. Respondent being the coercive creature of a different forum, neither under the supervision of, nor accountable to the courts of this state for the faithful discharge of his duty, *626it is contrary to public policy and judicial practice to confer upon him all the rights of a resident suitor, to the prejudice of one of our citizens. In my opinion, the generally accepted doctrine applicable to cases like this, negatives respondent’s right to maintain his action, and the judgment appealed from ought to be reversed, with the direction that the demurrer be sustained.